Case: 11-40628     Document: 00511794052         Page: 1     Date Filed: 03/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2012
                                     No. 11-40628
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

GREGORY GRANT NOBLE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:09-CR-30-1


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Gregory Grant Noble appeals the sentence of 151-months’ imprisonment
imposed following his guilty-plea conviction of bank robbery under 18 U.S.C.
§ 2113(a).     He contends the Government breached the plea agreement by
supporting application of the Sentencing Guidelines’ career-offender provision.
U.S.S.G. § 4B1.1. Review is de novo. E.g., United States v. Roberts, 624 F.3d
241, 245 (5th Cir. 2010).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40628    Document: 00511794052      Page: 2    Date Filed: 03/20/2012

                                  No. 11-40628

      The written plea agreement stipulated a base offense level of 20, but
contained the following provision: “The parties also agree that the defendant’s
offense level may be affected by the criminal history calculation by the United
States Probation Office, and it will not be a violation of this agreement for either
party to argue for or against the changed offense level resulting from the
defendant’s criminal history.” The Government’s subsequent support of the
career-offender enhancement is consistent with this provision. See id. at 245-46.
      AFFIRMED.




                                         2